Citation Nr: 0812601	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  05-37 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for type II 
diabetes mellitus, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable disability rating for 
residuals of a bilateral fracture of the mandible.

4.  Entitlement to a compensable disability rating for 
erectile dysfunction.

5.  Entitlement to an initial increased disability rating for 
peripheral neuropathy of the right lower extremity, currently 
evaluated as 10 percent disabling.

6.  Entitlement to an initial increased disability rating for 
peripheral neuropathy of the left lower extremity, currently 
evaluated as 10 percent disabling.

7.  Entitlement to an initial compensable disability rating 
for diabetic retinopathy.

8.  Entitlement to an initial increased disability rating for 
dermatophytosis, currently evaluated as 10 percent disabling.

9.  Entitlement to an effective date prior to May 10, 2004, 
for the grant of service connection for peripheral neuropathy 
of the right lower extremity.

10.  Entitlement to an effective date prior to May 10, 2004, 
for the grant of service connection for peripheral neuropathy 
of the left lower extremity.

11.  Entitlement to an effective date prior to May 10, 2004, 
for the grant of service connection for diabetic retinopathy.

12.  Entitlement to an effective date prior to May 10, 2004, 
for the grant of service connection for dermatophytosis.

13.  Entitlement to an effective date prior to May 10, 2004, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Chicago, Illinois.

The issues of entitlement to an initial disability rating in 
excess of 10 percent for dermatophytosis and entitlement to 
an effective date prior to May 10, 2004, for the grant of a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU), are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Type II diabetes mellitus is manifested by no more than 
the requirement for insulin, restricted diet, and regulation 
of activities. 

2.  Hypertension is not shown to be manifested by diastolic 
pressure readings of 110 or more or systolic pressure 
readings of 200 or more.

3.  Residuals of a bilateral fracture of the mandible are 
manifested by radiographic evidence of a healed fracture with 
no loss of bone and the mandible and maxilla within normal 
limits; there is no objective evidence of any limitation of 
motion of the temporomandibular articulation, nor any loss of 
masticatory function.

4.  Erectile dysfunction is manifested by impotency without 
visible deformity of the penis; the veteran is currently in 
receipt of special monthly compensation based on loss of use 
of a creative organ.

5.  Peripheral neuropathy of the right lower extremity is 
manifested by subjective complaints of burning and diminished 
sensation, with objective evidence of decreased sensation; 
there is no objective evidence of decreased motor strength, 
limited motion secondary to peripheral neuropathy, foot drop 
and slight droop of the first phalanges of all toes, or 
anesthesia covering the entire dorsum of foot and toes.

6.  Peripheral neuropathy of the left lower extremity is 
manifested by subjective complaints of burning and diminished 
sensation, with objective evidence of decreased sensation; 
there is no objective evidence of decreased motor strength, 
limited motion secondary to peripheral neuropathy, foot drop 
and slight droop of the first phalanges of all toes, or 
anesthesia covering the entire dorsum of foot and toes.

7.  Diabetic retinopathy is manifested by active pathology 
with correctable visual acuity of 20/20 for each eye.

8.  Neither a formal nor informal claim of entitlement to 
service connection for peripheral neuropathy of the right 
lower extremity was received prior to May 10, 2004.

9.  Neither a formal nor informal claim of entitlement to 
service connection for peripheral neuropathy of the left 
lower extremity was received prior to May 10, 2004.

10.  A claim for service connection for diabetic retinopathy 
was received on August 16, 2002, but no earlier.

11.  Neither a formal nor informal claim of entitlement to 
service connection for dermatophytosis was received prior to 
May 10, 2004.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for type II diabetes mellitus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.119, 
Diagnostic Code 7913 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2007).  

3.  The criteria for a compensable rating for residuals of a 
bilateral fracture of the mandible have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.150, Diagnostic 
Codes 9903-9905 (2007).

4.  The criteria for an initial compensable rating for 
erectile dysfunction have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7599-7522 
(2007).

5.  The criteria for a disability rating in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8521 (2007).

6.  The criteria for a disability rating in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8521 (2007).

7.  The criteria for a 10 percent disability rating, and no 
higher, for diabetic retinopathy have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.84a, Diagnostic 
Codes 6006, 6079 (2007).

8.  The requirements for an effective date prior to May 10, 
2004, for the grant of service connection for peripheral 
neuropathy of the right lower extremity have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

9.  The requirements for an effective date prior to May 10, 
2004, for the grant of service connection for peripheral 
neuropathy of the left lower extremity have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

10.  The requirements for an effective date of August 16, 
2002, but no earlier, for the grant of service connection for 
diabetic retinopathy have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).

11.  The requirements for an effective date prior to May 10, 
2004, for the grant of service connection for dermatophytosis 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  (4) 
VA must also request that the claimant provide any evidence 
in the claimant's possession that pertains to a claim.  38 
C.F.R. § 3.159 (2007).  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Regarding VCAA notice elements two through four, the Board 
finds that a June 2004 letter fully satisfied these duty to 
notify provisions with respect to the veteran's increased 
rating claims, initial rating claims, and earlier effective 
date claims decided herein.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, this letter requested that the 
veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the veteran.  He was also expressly advised of 
the need to submit any evidence in his possession that 
pertains to the claims decided herein.  Finally, this letter 
advised the veteran what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

The Board observes that the June 2004 letter did not 
expressly note the veteran's claims regarding peripheral 
neuropathy of the bilateral lower extremities, diabetic 
retinopathy, or dermatophytosis.  However, the granting of 
service connection (and assignment of an initial disability 
rating and effective date) of such disabilities stemmed from 
the veteran's increased rating claim for diabetes mellitus.  
As such, the Board finds that the June 2004 letter, which 
noted this disability claim, encompasses these issues as 
well.  As such, notice regarding VCAA elements two through 
four is shown by this letter regarding the veteran's initial 
rating and effective date claims. 

Regarding whether there was first element notice, the Board 
observes that, during the pendency of this appeal, the U.S. 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. Jan. 30, 2008), which held that, for an increased 
compensation claim, section 5103(a) requires first element 
notice which notifies the claimant: (1) that he must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life; (2) that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (3) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain), such as competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Furthermore, (4) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores, slip op. at 5-6.

In this case, the veteran was provided pertinent information 
in June 2004 and March 2006 VCAA letters and the August 2005 
statement of the case.  Specifically, the VCAA letters 
informed the veteran of the need to provide on his own or by 
VA, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the veteran's employment.  The March 2006 
letter also notified the veteran that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic code(s) from 38 Code of 
Federal Regulations, Part 4, and that his disability would be 
assigned a rating between 0 and 100 percent.  Finally, the 
March 2006 letter provided the veteran with examples of 
pertinent medical and lay evidence that he may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to increased compensation.  

Neither the June 2004 or March 2006 letters made reference to 
specific diagnostic codes or applicable criteria necessary to 
warrant an increased rating which might not be evident from 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on his 
employment and daily life.  However, the Board observes that 
the veteran was provided notice of applicable rating criteria 
involving specific measurements or testing results relevant 
to all of his disabilities on appeal in the August 2005 
statement of the case.  

Additionally, none of the above mentioned letters expressly 
told the veteran that he must provide evidence demonstrating 
the effect any worsening of his service-connected disability 
has on his daily life.  However, both the June 2004 and March 
2006 letters advised him that he might submit statements from 
persons who have witnessed how his disability symptoms affect 
him.  The Board finds that the veteran could be reasonably 
expected to understand the need to provide evidence regarding 
the impact of his service-connected disability on his daily 
life, as opposed to his employment, from this statement.  
Thus, the lack of specific notice is nonprejudicial error.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (all 
VCAA notice errors are presumed prejudicial and require 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence).  

With respect to the veteran's earlier effective date claims, 
the Board observes that the March 2006 letter provided 
information in accordance with Dingess/Hartmann v. Nicholson, 
19 Vet App 473 (2006), regarding the information and evidence 
necessary to establish an earlier effective date.  

Under the above circumstances, the Board finds that any VCAA 
notice error with respect to first element notice does not 
affect the essential fairness of the adjudication as there is 
sufficient evidence that the veteran either had actual 
knowledge of such notice or that other letters sent to the 
veteran in conjunction with his appeal could reasonably be 
expected to provide such first element notice.  As such, any 
error is deemed non-prejudicial to the veteran and the Board 
may proceed with its decision.  

The August 2005 statement of the case and March 2006 VCAA 
letter was sent to the veteran following the October 2004 
initial adjudication.  However, to the extent that notice was 
not given prior to the initial adjudication of the claim in 
accordance with Pelegrini II, the Board finds that any timing 
defect was harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided to 
the veteran by these letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the veteran submitted a 
letter dated March 30, 2006, indicating that he had no other 
information or evidence to give VA to substantiate his claim.  
See Sanders, supra.

In Vazquez-Flores, supra, the Court stated that "Nothing in 
law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

As discussed above, the veteran has been provided VCAA notice 
in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with respect to nearly all pertinent provisions.  For 
those elements of notice that the veteran was not 
specifically informed, the Board has demonstrated that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  As such, the Board finds that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

The Board finds that VA has fulfilled its duty to assist the 
veteran in making reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant federal (including VA) 
and non-federal treatment records.  The veteran has not 
identified any additional relevant, outstanding private or 
federal records that need to be obtained before deciding his 
claims.  Finally, the veteran was afforded examinations to 
evaluate all of his disabilities on appeal.  The Board notes 
that the veteran's diabetic retinopathy and peripheral 
neuropathy were evaluated as part of his diabetes mellitus 
examination.  To the extent that the Board has considered 
whether a remand is required for more specific examination of 
each of these disabilities, it notes that the veteran's 
treatment records have been carefully reviewed and contain 
information and evidence sufficient for rating purposes.  See 
38 C.F.R. § 3.326 (2007).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. Increased (Initial) Disability Rating Claims

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

In the present case, the veteran is already in receipt of 
TDIU.  Thus, there is no need to undertake a discussion as to 
whether the veteran's appeal should be submitted to the 
Director of Compensation and Pension for extraschedular 
consideration.

A. Diabetes Mellitus

The veteran is currently assigned a 40 percent evaluation for 
his diabetes mellitus pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2007).  Under that diagnostic code, a 
40 percent evaluation is contemplated for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  "Regulation of activities," is defined in 
Diagnostic Code 7913 as "avoidance of strenuous occupational 
and recreational activities."  Id.  A 60 percent evaluation 
applies if diabetes mellitus requires insulin, a restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Id.  A 100 percent 
disability evaluation is assigned if diabetes mellitus 
requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased disability rating for 
diabetes mellitus.  In this regard, there is no competent 
evidence of record that the veteran experiences episodes of 
ketoacidosis related to his diabetes.  See July 2004 VA 
Examination Report.  And although he reported approximately 
two hypoglycemic reactions per week at the July 2004 VA 
examination, there is no evidence that such reactions require 
hospitalization or twice a month visits to his diabetic care 
provider.  Rather, the veteran stated that he only 
experienced a "severe" hypoglycemic reaction twice per 
year, usually when performing strenuous activity; still, no 
mention was made of hospitalization.  The veteran also 
reported that he visits his diabetic care provider every six 
months.  Finally, there is no indication that the veteran's 
diabetes mellitus is manifested by any complications that 
would not be compensable if separately evaluated, or that he 
has had progressive loss of weight and strength.  Id.

The Board considered whether the veteran was entitled to 
staged ratings in accordance with Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (Board must consider whether staged ratings 
were appropriate for any increases in severity shown by the 
evidence of record).  However, the evidence throughout this 
appeal demonstrates that the veteran's service-connected type 
II diabetes mellitus is manifested by no more than the 
requirement for insulin, restricted diet, and regulation of 
activities.  Thus, the Board finds that his disability 
picture for diabetes mellitus more closely approximates that 
contemplated by a 40 percent disability rating throughout 
this appeal.  In making its determination, the Board 
considered the applicability of the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  However, as a 
preponderance of the evidence is against the assignment of an 
increased disability rating, such rule does not apply and the 
claim must be denied.  

B. Hypertension

The veteran's service-connected hypertension is currently 
rated 10 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007).  Under this regulatory 
provision, a rating of 10 percent is warranted for 
hypertensive vascular disease where the diastolic pressure is 
predominantly 100 or more; or systolic pressure is 
predominantly 160 or more; or when continuous medication is 
shown necessary for the control of hypertension and there is 
a history of diastolic blood pressure of predominantly 100 or 
more.  A 20 percent evaluation requires diastolic pressure of 
predominantly 110 or more or systolic pressure of 
predominantly 200 or more.  A 40 percent evaluation requires 
diastolic pressure of predominantly 120 or more.  A 60 
percent evaluation requires diastolic pressure of 
predominantly 130 or more.  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken 2 or more 
times on at least 3 different days.  The term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.  
Id.

After careful review, the Board concludes that the competent 
medical evidence does not support a disability rating in 
excess of the currently assigned 10 percent.  In this regard, 
a majority of the blood pressure readings found in the 
veteran's medical records show diastolic pressure of less 
than 110 and systolic pressure of less than 200.  For 
example, the veteran was evaluated for compensation purposed 
in July 2004.  His blood pressure was measured as 126/88, 
130/81, and 124/86.  Similarly, the VA examiner noted a 
number of blood pressure readings found in the veteran's 
medical records which support no more than a 10 percent 
disability, namely, 128/91 and 132/94 (April 22, 2004), 
136/94 and 131/88 (February 24, 2004), 132/110 (January 22, 
2004), and 129/88 (August 19, 2003).  

The Board acknowledges that a January 22, 2004, blood 
pressure reading of 132/110 demonstrates diastolic pressure 
more consistent with a 20 percent disability rating.  VA 
Diabetic Consult dated January 22, 2004.  However, this 
reading appears to be an isolated event, rather than a 
permanent increase in disability, and the veteran's 
disability picture as a whole throughout this appeal period 
shows a severity of hypertension warranting a 10 percent 
disability rating and no more.  See Hart, supra.  

In light of the above evidence, the Board finds that the 
veteran's current 10 percent disability rating is most 
characteristic of the severity of his service-connected 
hypertension.  The Board acknowledges the veteran's lay 
statements that his hypertension warrants an increased 
disability rating.  However, in determining the actual degree 
of disability, an objective examination is more probative of 
the degree of the veteran's impairment.  Furthermore, the 
opinions and observations of the veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. 
4.104, Diagnostic Code 7101 with respect to determining the 
severity of his service-connected hypertension.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
and (2) (2007).

The Board considered the applicability of the benefit of the 
doubt rule.  However, as a preponderance of the evidence is 
against the veteran's claim for an increased disability 
rating for hypertension, such rule does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

C. Residuals of a Fractured Mandible

The veteran is currently in receipt of a noncompensable (zero 
percent) rating for residuals of a bilateral fracture of the 
mandible pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9903 
(2007).  He contends that he is entitled to a compensable 
rating for this disability.  

In considering the veteran's increased rating claim, the 
Board considered all applicable diagnostic codes.  In the 
present case, this included Diagnostic Codes 9903, 9904, and 
9905.  Diagnostic Code 9903 is applicable when there is 
evidence of nonunion of the mandible, and assigns a 10 
percent disability rating for moderate nonunion and a 30 
percent disability rating for severe nonunion.  Diagnostic 
Code 9904 is applicable when there is evidence of malunion of 
the mandible; zero percent, 10 percent, and 20 percent 
disability ratings are warranted for slight, moderate, and 
severe displacement, respectively.  Both Diagnostic Codes 
9903 and 9904 are to consider the degree of motion and 
relative loss of masticatory function in assigning an 
evaluation.  Finally, a compensable evaluation is warranted 
under Diagnostic Code 9905 when there is limited motion of 
the temporomandibular articulation.  More specifically, a 10 
percent rating is provided for range of lateral excursion 
from 0 to 4 millimeters (mm) or inter-incisal range from 31 
to 40 mm.  Disability ratings of 20 percent, 30 percent, and 
40 percent are warranted when inter-incisal range is from 21 
to 30 mm, 11 to 20 mm, and 0 to 10 mm, respectively.  

The veteran was evaluated in July 2004, and at such time 
there was no objective evidence of functional impairment 
secondary to limited motion of the temporomandibular 
articulation.  There was also no evidence of any mastoid 
function loss, and inter-incisal range was within normal 
limits.  The examination report indicates that the veteran 
demonstrated normal oral function, and although there was 
radiographic evidence of healing of the fractured area, there 
was no loss of bone and the mandible and maxilla were within 
normal limits.  In sum, "no oral pathology" was identified.  
Similarly, the veteran underwent a complete dental 
examination in January 2005.  A review of the treatment 
report reveals that the veteran made no specific complaints 
and his temporomandibular joint and oral function was deemed 
normal.  VA Dental Service/Complete Exam & Treatment Plan 
dated January 24, 2005.

In light of the above, the Board finds that there is no 
competent evidence upon which to assign a compensable 
disability rating at any time during this appeal.  See Hart, 
supra.  In this regard, there is no evidence of any nonunion 
or malunion of the mandible, and the veteran demonstrates 
motion of the temporomandibular articulation within normal 
limits.  The Board has considered the applicability of other 
diagnostic codes; however, there is no other identifiable 
residual with which to rate this disability.  The Board has 
considered the applicability of the benefit of the doubt 
rule, but as a preponderance of the evidence is against this 
claim, it does not apply.  (West 2002); 38 C.F.R. §§ 4.3, 
4.7.

D. Erectile Dysfunction

The veteran's erectile dysfunction is currently evaluated as 
noncompensable pursuant to 38 C.F.R. § 4.115b, Diagnostic 
Code 7599-7522 (2007).  He contends that he is entitled to a 
compensable rating for this service-connected disability.

Erectile dysfunction is not listed in the Rating Schedule; 
however, when an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27 (2007).  As such, the 
veteran' service-connected disability of erectile dysfunction 
has been rated under Diagnostic Code 7522, which provides for 
a 20 percent rating for deformity of the penis with loss of 
erectile power.  Additionally, such Diagnostic Code provides 
that entitlement to special monthly compensation under 38 
C.F.R. § 3.350 should be considered.

Upon a review of the record, the Board finds that the veteran 
is not entitled to a compensable rating for erectile 
dysfunction.  In this regard, the record, to include VA 
treatment records and the July 2004 VA examination report, 
demonstrates that the veteran's erectile disfunction is 
manifested by impotency without visible deformity of the 
penis.  See e.g., Ambulatory Care Note dated August 19, 2003 
(scrotal contents examined which appears normal).  As such, 
the veteran is not entitled to an initial compensable rating 
under Diagnostic Code 7522.  As a final note, the Board 
observes that the veteran is already in receipt of special 
monthly compensation based on loss of use of a creative 
organ.  See November 2002 RO Rating Decision.


E.  Peripheral Neuropathy of the Right and Left Lower 
Extremities

The veteran is currently in receipt of separate evaluations 
for peripheral neuropathy of the right and left lower 
extremities; both disabilities are rated under Diagnostic 
Code 8521.  As discussed below, the symptomatology for these 
disabilities has been identical throughout this appeal.  For 
these reasons, the Board will discuss entitlement to higher 
initial disability ratings for peripheral neuropathy of the 
right and left lower extremities together.

The veteran's service-connected peripheral neuropathy of the 
left and right lower extremities (both secondary to type II 
diabetes mellitus) have been rated as 10 percent disabling 
under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8521 (2007).  Diagnostic Code 8521 provides for a 10 percent 
disability when there is mild incomplete paralysis of the 
external popliteal nerve (common peroneal).  A 20 percent 
disability rating is warranted for moderate incomplete 
paralysis of the external popliteal nerve, and a 30 percent 
disability rating is warranted for severe incomplete 
paralysis of the external popliteal nerve.  Finally, a 40 
percent disability rating is warranted when there is complete 
paralysis of the external popliteal nerve (common peroneal); 
foot drop and slight droop of first phalanges of all toes, an 
inability to dorsiflex the foot, extension (dorsal flexion) 
of proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; or anesthesia covering the entire dorsum 
of the foot and toes.  Id. 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran's peripheral neuropathy of the bilateral lower 
extremities consistently demonstrates symptomatology 
characteristic of the currently assigned 10 percent 
disability ratings.  As such, a higher disability rating is 
not warranted for any time during this appeal.  See Hart, 
supra; see also Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran's VA treatment records reflect a number of 
diabetic foot evaluations by the podiatry clinic.  See VA 
Podiatry Clinic Notes dated April 22, 2004, September 23, 
2004, and April 21, 2005.  These examinations reveal 
decreased sensation to sharp, dull, and light touch, with 
pulses and reflexes present.  The diagnosis provided is 
"diabetes mellitus with mild neuropathic lower extremity 
changes" (emphasis added).  Similarly, the veteran 
demonstrated diminished monofilament sensation to the toes 
and forefeet bilaterally at his July 2004 VA examination.  He 
reported burning and diminished sensation in his great toes.  
The examiner diagnosed the veteran with mild peripheral 
neuropathy to the bilateral lower extremities.  

The Board observes that a Note contained in 38 C.F.R. § 
4.124a, indicates that a mild, or at the most, moderate 
rating is appropriate when "the involvement is wholly 
sensory."  In the present case, there is no competent 
evidence that the veteran experiences symptomatology beyond 
decreased sensation such as decreased motor strength, limited 
motion secondary to peripheral neuropathy, foot drop, slight 
droop of the first phalanges of all toes, or anesthesia 
covering the entire dorsum of foot and toes.  Thus, with 
consideration of the competent evidence of record, the Board 
concludes that the veteran is entitled to no more than a 10 
percent disability rating for peripheral neuropathy of the 
right and left lower extremities for the entirety of this 
appeal.  As a preponderance of the evidence is against 
assigning higher initial ratings, the benefit of the doubt 
doctrine does not apply and the claims must be denied.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

F. Diabetic Retinopathy

The October 2004 rating decision on appeal granted service 
connection and assigned a noncompensable (zero percent) 
disability rating for bilateral diabetic retinopathy.  In 
this case, the RO did not consider the veteran's diabetic 
retinopathy as part of the diabetic process under Diagnostic 
Code 7913.  Instead, the RO evaluated the veteran's diabetic 
retinopathy based on impairment of visual acuity using 38 
C.F.R. § 4.84a, Diagnostic Codes 6061 through 6079.  Under 
Diagnostic Code 6079, a compensable evaluation based on 
visual acuity cannot be assigned unless there is evidence of 
at least 20/50 vision in one eye and 20/40 vision in the 
other eye.

Applying the above criteria to the facts of this case, a 
compensable rating is not warranted for the veteran's 
diabetic retinopathy based on visual acuity.  VA optometry 
records dated in February 2004 and February 2005 note that 
the veteran's corrected visual acuity is 20/20 bilaterally.  
Hence, there is simply no basis to assign a compensable 
disability rating for the veteran's diabetic retinopathy on 
the basis of decreased visual acuity.

However, a compensable disability rating is warranted for the 
veteran's diabetic retinopathy under Diagnostic Code 6006.  
Retinopathy is defined as any noninflammatory disease of the 
retina.  More specifically, diabetic retinopathy is defined 
as retinopathy associated with diabetes mellitus, which may 
be of the background type, progressively characterized by 
microaneurysms, intraretinal punctuate hemorrhages, yellow, 
waxy exudates, cotton-wool patches, and macular edema, or of 
the proliferative type, characterized by neovascularization 
of the retina and optic disc, which may project into the 
vitreous, proliferization of fibrous tissue, vitreous 
hemorrhage, and retinal detachment.  Diabetic retinopathy is 
also called diabetic retinitis.  Dorland's Illustrated 
Medical Dictionary 1623 (30th ed. 2003).

As such, diabetic retinopathy may be rated under 38 C.F.R. § 
4.84a, Diagnostic Code 6006 (2007), for retinitis.  Under 
Diagnostic Codes 6000 through 6009, diseases of the eye, in 
chronic form, are to be rated from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
A minimum rating of 10 percent is to be assigned during 
active pathology.  Id.

The July 2004 VA examination report, as well as the February 
2004 and 2005 VA optometry records, diagnosed the veteran 
with mild diabetic retinopathy.  As such, the minimum 10 
percent rating for this disability is appropriate under 38 
C.F.R. § 4.84a, Diagnostic Code 6006.  This minimum 10 
percent rating for active pathology is also consistent with 
Diagnostic Code 7913, which provides that noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  The RO assigned a separate 
rating for the diabetic retinopathy rather than including it 
in the diabetic process under Diagnostic Code 7913; 
consequently, a compensable disability rating is appropriate, 
consistent with Diagnostic Code 7913, when the complication 
is rated separately.  See 38 C.F.R. § 4.118, Diagnostic Code 
7913, Note (1).

In conclusion, the Board finds that an initial 10 percent 
rating is warranted for the veteran's diabetic retinopathy.  
As there is no evidence of any increase in the severity of 
the veteran's diabetic retinopathy during this appeal, there 
is no basis upon which to assign a disability rating in 
excess of 10 percent at any time since the initial grant of 
service connection.  See Fenderson, supra.  See also Hart, 
supra.


II. Earlier Effective Date Claims

The veteran seeks an effective date earlier than May 10, 
2004, for the grant of the awards of service connection for 
peripheral neuropathy of the left lower extremity, peripheral 
neuropathy of the right lower extremity, dermatophytosis, and 
diabetic retinopathy, all secondary to service-connected 
diabetes mellitus.  

Under governing law, the effective date for a grant of 
compensation, to include direct service connection, will be 
the day following separation from active service, or the date 
entitlement arose if a claim is received within one year 
after separation from service.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(b)(2)(i) (2007).  Otherwise, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later.  Id.  A claim or 
application is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2007).  Unless specifically provided, the effective date 
will be assigned on the basis of the facts as found.  
38 C.F.R. § 3.400(a) (2007).

A. Diabetic Retinopathy

A review of the evidence of record reflects that it was the 
veteran's written statement, received May 10, 2004, 
requesting an increase for his service-connected diabetes 
mellitus that set forth the process for the February 2004 
examination and the October 2004 rating decision that awarded 
service connection for diabetic retinopathy.  However, the 
Board notes that the record contains a written statement, 
received August 16, 2002, in which the veteran requests 
reevaluation of his service-connected diabetes "because 
of...additional problems with my eye sight."  The RO 
adjudicated the issue of entitlement to an increased rating 
for diabetes, and in a November 2002 rating decision 
increased the disability rating for diabetes mellitus from 20 
percent to 40 percent.  The rating decision notes that a VA 
eye examination revealed mild proliferative diabetic 
retinopathy; no separate evaluation was assigned.  

In the spirit of liberally construing claims, the Board finds 
that the veteran's August 2002 written statement demonstrates 
an intention to file for service connection for "eye sight" 
problems related to diabetes mellitus.  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); EF v. Derwinski, 1 Vet. App. 324, 
326 (1991); Myers v. Derwinski, 1 Vet. App. 127, 129 (1991).  
As such, it is an informal claim for compensation.  See 
38 C.F.R. § 3.155(a) (2007).  The Board does not, however, 
find the November 2002 rating decision to be a final 
adjudication of this issue.  See 38 C.F.R. § 3.160(d) (2007) 
(a finally adjudicated claim is defined, in part, as an 
application which has been allowed or disallowed by the 
agency of original jurisdiction).  In this regard, diabetic 
retinopathy, while mentioned, was not clearly adjudicated as 
to whether a separate compensable evaluation was warranted.  
Therefore, the veteran's claim of entitlement to service 
connection for diabetic retinopathy, received August 16, 
2002, was pending until its adjudication in October 2004.  

Under the above circumstances, the veteran is entitled to an 
effective of August 16, 2002, and no earlier, for the grant 
of service connection for diabetic retinopathy.  38 C.F.R. 
§ 3.400.

B. Peripheral Neuropathy of the Lower Extremities and 
Dermatophytosis

Unlike diabetic retinopathy, neither the veteran, nor his 
former accredited representative, submitted any 
correspondence which could be construed as a formal or 
informal claim of entitlement to service connection for 
peripheral neuropathy of the lower extremities and 
dermatophytosis.  Rather, in May 2004, the veteran submitted 
a claim of entitlement to an increased rating for service-
connected diabetes mellitus, which led to an examination and 
the grant of service connection for these secondary 
complications.  The Board notes that the veteran himself does 
not contend that he filed a claim or application for benefits 
prior to the claim received May 10, 2004, and since such 
claim was filed more than thirty years after service 
separation, the earliest effective date possible is the date 
of receipt of the claim, which in this case is the date of 
the request for an increased disability rating for diabetes 
mellitus.  See 38 C.F.R. § 3.400.  


ORDER

Entitlement to an increased disability rating for type II 
diabetes mellitus, currently evaluated as 40 percent 
disabling, is denied.

Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to a compensable disability rating for residuals 
of a fractured mandible is denied.

Entitlement to a compensable disability rating for erectile 
dysfunction is denied.

Entitlement to an initial increased disability rating for 
peripheral neuropathy of the right lower extremity, currently 
evaluated as 10 percent disabling, is denied.

Entitlement to an initial increased disability rating for 
peripheral neuropathy of the left lower extremity, currently 
evaluated as 10 percent disabling, is denied.

A 10 percent disability rating, but not greater, is assigned 
for diabetic retinopathy for the entire period of this 
appeal.

Entitlement to an effective date prior to May 10, 2004, for 
the grant of service connection for peripheral neuropathy of 
the right lower extremity is denied.

Entitlement to an effective date prior to May 10, 2004, for 
the grant of service connection for peripheral neuropathy of 
the left lower extremity is denied.

Entitlement to an effective date of August 16, 2002, but no 
earlier, for the grant of service connection for diabetic 
retinopathy is granted.

Entitlement to an effective date prior to May 10, 2004, for 
the grant of service connection for dermatophytosis is 
denied.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  Unfortunately, 
the evidence presently of record is not adequate to render a 
determination regarding the following claims on appeal.

I. Initial Disability Rating for Dermatophytosis

The October 2004 rating decision on appeal granted service 
connection for dermatophytosis of the feet associated with 
his service-connected diabetes mellitus and assigned a 
noncompensable (zero percent) disability rating, effective 
May 10, 2004, for this disability.  During this appeal, the 
RO amended the initial disability rating and by rating 
decision dated in August 2005 assigned a 10 percent 
disability rating, effective May 10, 2004.  The veteran has 
indicated that he desires an initial rating in excess of 10 
percent for this disability.  See VA Form 9 dated in October 
2005.

The veteran's dermatophytosis was evaluated in July 2004 in 
conjunction with his service-connected diabetes mellitus.  A 
review of the examination report reflects that this 
disability is manifested by thick, brittle, yellow, 
hypertrophied nails.  VA podiatry clinic notes echo these 
findings.  

A review of the applicable rating criteria for 
dermatophytosis reveals that it is to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801-7805), or dermatitis 
(Diagnostic Code 7806), depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2007).  
In this case, the veteran's skin condition does not involve 
his head, face, or neck.  Additionally, his predominant 
disability is not scars.  Accordingly, his disability will be 
rated as dermatitis.  

Under Diagnostic Code 7806, a 10 percent rating will be 
assigned where at least 5 percent, but less than 20 percent 
of the entire body or at least 5 percent, but less than 20 
percent of exposed areas are affected or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent rating is warranted where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating is warranted where 
more than 40 percent of the entire body or more than 40 
percent of the exposed areas are affected; or where there is 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813 (2007).

None of the veteran's medical records, including the July 
2004 VA examination report discuss the percentage of the 
veteran's body and/or exposed areas that are affected by his 
service-connected dermatophytosis.  Additionally, it is 
unclear whether the veteran uses (or has used) any systemic 
therapy such as corticosteroids or other immunosuppressive 
therapy in treating this disability.  As such, the Board 
finds the current evidence of record inadequate for rating 
purposes.  A remand is therefore necessary to afford the 
veteran a VA examination.  

II. Earlier Effective Date for TDIU

VA must notify claimants seeking VA benefits what information 
or evidence is needed in order to substantiate a claim, and 
VA has a duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. § 3.159; 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, no VCAA notification letter has been sent with 
regard to the evidence needed to substantiate a claim for an 
earlier effective date for TDIU.  Accordingly, the Board 
concludes that this case must be remanded for compliance with 
the required notice and duty to assist provisions because it 
would be potentially prejudicial to the veteran if the Board 
were to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  As the Board cannot rectify 
this procedural deficiency on its own, see Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), this matter must be remanded for further 
development.

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA letter with 
regard to the veteran's claim for an 
earlier effective date for TDIU.  38 
U.S.C.A. § 5103(a) (West 2002); see also 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Schedule the veteran for a VA 
examination for the purpose of evaluating 
the current severity of his service-
connected dermatophytosis.  The claims 
file, to include a copy of this REMAND, 
must be made available to the examiner, 
and the examination report should reflect 
that the claims file was reviewed.  All 
indicated tests and studies, including 
color photographs, should be accomplished 
and the findings then reported in detail.  
Following a review of the claims file, an 
interview with the veteran, and an 
examination, to include all indicated 
testing, the examiner should describe in 
detail all symptoms associated with the 
veteran's dermatophytosis, including any 
scarring.  The examiner should also 
indicate the percent of entire body 
involved and percent of exposed area 
affected by dermatophytosis, and whether 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs are 
required and, if so, the frequency and 
duration of their use.  

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


